Citation Nr: 1222553	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  09-08 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a headache disability.

2.  Entitlement to service connection for a headache disability, to include migraine headaches, and to include as secondary to service-connected residuals of a right eye injury.

3.  Entitlement to an increased rating for residuals of a back injury with compression fracture T-7 and scoliosis, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for residuals of a right eye injury, currently rated 30 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issues of entitlement to increased ratings for a right ulna fracture and renal calculus are the subject of a separate decision of the Board)
REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to August 1982.

These matters come before the Board of Veterans' Appeals (Board) from April 2008 and December 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the April 2008 decision, the RO denied entitlement to an increased rating in excess of 10 percent for residuals of a back injury with compression fracture T-7 and scoliosis, denied entitlement to an increased rating in excess of 30 percent for residuals of a right eye injury, and denied entitlement to a TDIU.  In the December 2009 decision, the RO denied a petition to reopen a claim of service connection for a headache disability as new and material evidence had not been received.  

In his March 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge in Washington, DC.  In March 2012, he was notified that his Board hearing had been scheduled for a date in April 2012.  He failed to appear for this hearing.  To the Board's knowledge, he has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board will proceed to a decision on this appeal as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

The underlying issue of entitlement to service connection for a headache disability and the issues of entitlement to increased ratings for the service-connected back and right eye disabilities and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a headache disability was denied in a May 1986 rating decision as there was no medical evidence of a headache disability.

2.  The Veteran's claim of service connection for a headache disability was again denied in an October 2002 administrative decision as the Veteran failed to report to a scheduled VA examination.

3.  Evidence received since the October 2002 decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial. 


CONCLUSIONS OF LAW

1.  The RO's May 1986 and October 2002 decisions denying the claim of service connection for a headache disability are final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2011).

2.  The evidence received since the October 2002 decision is new and material and sufficient to reopen the claim of service connection for a headache disability.  38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In light of the Board's favorable decision in reopening the claim of service connection for a headache disability, the claim is substantiated, and there are no further VCAA duties at this time.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO denied the Veteran's claim of service connection for a headache disability in May 1986 because there was no medical evidence of a current disability.  It was explained that there was no evidence of headaches in the Veteran's service treatment records and that he had not submitted any evidence to show headaches following service.  The Veteran was notified of the RO's decision, he did not appeal, and new and material evidence was not received within one year of the decision. Thus, that decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.

The Veteran attempted to reopen his claim of service connection for a headache disability in March 2002.  The RO denied his petition to reopen in an October 2002 administrative decision as the Veteran failed to report for a scheduled VA examination.  The Veteran was notified of the RO's decision, he did not appeal, and new and material evidence was not received within one year of the decision.  Thus, the October 2002 decision also became final.  Id.

Therefore, the Board will review the evidence submitted since the October 2002 decision in order to determine whether it is new and material.

Pertinent new evidence received since the October 2002 denial includes VA examination reports dated in April 2005, August 2010, and May 2011, a January 2006 VA primary care treatment note, and private treatment records from Physical Therapy ACAC dated from February to May 2009.  This additional evidence reflects that the Veteran has been treated for and diagnosed with migraine headaches.

The additional evidence pertains to an element of the claim that was previously found to be lacking, namely a current headache disability.  The evidence also raises a reasonable possibility of substantiating the claim in light of the Veteran's documented motor vehicle accident injuries in service and his reports of headaches ever since that time. See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  The evidence is, therefore, new and material, and the claim of service connection for a headache disability is reopened.


ORDER

As new and material evidence has been received, the claim of service connection for a headache disability is reopened, and the appeal is granted.


REMAND

Medical records, including the May 2011 VA traumatic brain injury (TBI) examination report, reflect a diagnosis of migraine headaches.  Thus, there is competent evidence of a current headache disability.

Service treatment records include a November 1980 report of treatment following a motor vehicle accident.  The Veteran sustained right eye and lung contusions, a compression fracture of T-7, and a rib injury.  In an April 2010 statement, the Veteran reported that headaches had persisted ever since the in-service motor vehicle accident, however there is some evidence to the contrary.  In the alternative, he contends that his current headaches are related to his service-connected right eye disability.

The family nurse practitioner who conducted the August 2010 VA examination opined that the question of whether the Veteran's headaches were related to his motor vehicle accident in service could not be resolved without resort to mere speculation.  She reasoned that at the time of the motor vehicle accident, the Veteran sustained blunt force trauma to the right side of his face.  However, there was no evidence of any headaches in his service treatment records and he did not report any headaches on his May 1982 report of medical history for purposes of a Medical Board examination.  There was documentation of reported migraine headaches in 2005, but that was 25 years following the motor vehicle accident.  Thus, while the Veteran had current migraine headaches, there was no established chronicity and it would be purely speculative to say that the current headaches were the result of his 1980 motor vehicle accident.

The May 2011 VA examination report includes an opinion that it was not likely ("less likely as not") that the Veteran's current migraine headaches were the result of his 1980 motor vehicle accident.  The rationale for this opinion is identical to that which was provided in the August 2010 VA examination report.

The August 2010 and May 2011 opinions are both inadequate because they are entirely based on a lack of medical evidence of treatment for headaches in service or for years after service, and they do not reflect consideration of the Veteran's reports of headaches ever since the 1980 motor vehicle accident.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Further, as noted by the Veteran's representative in the December 2010 substantive appeal, the opinions were based on an inaccurate history.  Although the examiners reasoned that reported headaches were not documented until 2005, the Veteran first reported headaches in an April 1986 letter.  In the letter, he reported that headaches had persisted ever since vision in his right eye was impaired following the 1980 motor vehicle accident.  

As the August 2010 and May 2011 opinions were based on an inaccurate history, they are inadequate and of no probative value.  Boggs v. West, 11 Vet. App. 334, 345 (1998); Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994) (finding that presumption of credibility of evidence did not arise as to medical opinion that a veteran's disability was incurred in service because it was based on an inaccurate history, one which failed to acknowledge an injury well-documented in the record, and hence holding such evidence not "material"); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that presumption of credibility did not arise because physician's opinion was based upon "an inaccurate factual premise" and thus had "no probative value").

As for the Veteran's claim for an increased rating for the service-connected right eye disability, he was afforded a VA eye examination in May 2011 to assess the severity of the disability.  The examiner reported the Veteran's uncorrected near and distant visual acuity for both eyes.  However, under the applicable regulations in this case, examination of central visual acuity should include uncorrected and corrected central visual acuity for both distance and near vision using Snellen's test type or its equivalent, and the best distant vision obtainable after best correction by glasses will generally be the basis of rating.  38 C.F.R. § 4.75 (2007).  Thus, a remand is necessary in order to afford the Veteran a new VA eye examination. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

With regard to the claim for a TDIU, the United States Court of Appeals for Veterans Claims (Court) has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Although there are various opinions of record as to the individual impacts of the Veteran's service-connected disabilities on his employability, no opinion has yet been obtained as to the combined impact of all service-connected disabilities on employability.   

The Veteran's percentage ratings do not currently meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) (2011).  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Furthermore, the claim for a TDIU is inextricably intertwined with the service connection and increased rating claims currently on appeal.  

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

Evidence associated with the Veteran's claims file, including the August 2010 VA examination report, reflects that he is in receipt of Social Security Administration (SSA) disability benefits for an unspecified disability.  The Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the claims file and may be relevant.

Also, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for service connection on a secondary basis in accordance with the VCAA.  Cf. 38 U.S.C.A. § 5103(a). Therefore, such notice should be provided upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim for service connection on a secondary basis.

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  All efforts to obtain these records must be documented in the claims file.

Efforts to obtain these records should continue until they are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  After all efforts have been exhausted to obtain and associate with the claims file any records from SSA, ask the examiner who conducted the May 2011 VA TBI examination to review the claims file, including this remand, and provide an opinion as to the etiology of the Veteran's current headache disability.

The opinion provider should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current headache disability (any headache disability diagnosed since January 2009, including migraine headaches) had its onset in service, is related to the Veteran's motor vehicle accident injuries in service, or is otherwise the result of a disease or injury in service. 

The opinion provider should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current headache disability (any headache disability diagnosed since January 2009, including migraine headaches) was caused (in whole or in part) by his service-connected residuals of a right eye injury.

The opinion provider should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current headache disability (any headache disability diagnosed since January 2009, including migraine headaches) was aggravated (made worse as shown by comparing the current disability to medical evidence created prior to any aggravation)
by his service-connected residuals of a right eye injury.

If the current headache disability was aggravated by the service-connected right eye disability, the opinion provider should additionally indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

In formulating the above opinions, the opinion provider must acknowledge and comment on the significance of the Veteran's motor vehicle accident injuries in 1980 and his reports of headaches in the years since that time (including the report of such sympotomatology in his April 1986 letter).   

The opinion provider must provide reasons for each opinion given.

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The opinion provider is advised that the Veteran is competent to report headaches in service, his symptoms, and history, and such reports, including those of a continuity of symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the May 2011 examiner is unavailable or otherwise unable to provide the requested opinions, the Veteran should be afforded a new VA examination to obtain the necessary opinions.

4.  After all efforts have been exhausted to obtain and associate with the claims file any records from SSA, schedule the Veteran for a VA eye examination to determine the current severity of the service-connected residuals of a right eye injury.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should determine and record the uncorrected and corrected central visual acuity for both distance and near vision of both eyes.  If there is loss of field of vision, the examiner should also determine the visual fields of both eyes using Goldmann Perimeter Chart testing with the measurements provided for all relevant quadrants.  Any completed Goldmann chart should be included with the examination report.

The examiner must provide reasons for any opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

5.  After all efforts have been exhausted to obtain and associate with the claims file any records from SSA, schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (residuals of a right eye injury; residuals of a back injury with compression fracture T-7 and scoliosis; a right ulna fracture; renal calculus; and residuals of a fractured rib) would, in combination, preclude him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

The examiner should also report whether his or her opinion would change if a headache disability was considered a service-connected disability.

The examiner must provide reasons for each opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The examiner is advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6.  The agency of original jurisdiction (AOJ) should review the opinions/examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

7.  If, after completion of instructions 1 through 6 above, there is any period since April 2007 that the Veteran's percentage ratings do not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

8.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


